DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species NADP(H) oxidases in claim 6, in the reply filed on 08 January 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.  The Examiner appreciates Applicant’s explanation regarding the enzymes of claim 6 and their enzymatic role in the method (e.g. to regenerate a cofactor but it is not directly involved by acting on D-sorbitol to convert it to D-fructose).  

Status of Application
Claims 1-18 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/EP2017/061978 filed 18 May 2017 which claims benefit of foreign priority document EP 16170892.0 filed 23 May 2016 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 November 2020 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Specification
The disclosure is objected to because of the following informalities: Each figure in the Brief Description of the Drawings section must be sufficiently described.  There appears to different sections for description of the figures: a brief but incomplete section in the correct location of the speciation on pp. 5-6; and a complete description entitled Brief Description of the Pictures on pp. 15-16 but which is in the wrong location of the specification.  It is suggested to move the section on pp. 15-16 and replace the section on pp. 5-6, but to utilize the title “Brief Description of the Drawings”.  See MPEP 608.01(f) for more information.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 6, 11 and 14, the phrases "in particular" and “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 13, the phrase “essentially unchanged” renders the claim indefinite because is a subjective term with no definition in the specification.  Given there are not that many enzyme which catalyze the oxidation of sorbitol to fructose, sorbitol dehydrogenase is one of the few candidates available.  However, Linstad et al. (Eur. J. Biochem., 1995 – cited herein) teach that sorbitol dehydrogenase utilizes both sorbitol and fructose as substrates, wherein said enzyme acts on sorbitol to oxidize it to fructose or acts on fructose to reduce it to sorbitol and that this is cofactor and pH dependent.  Thus the limitation that the fructose in step (a) is “essentially unchanged” is entirely unclear because there does not appear to be a pH where at least some of the fructose gets reduced to back sorbitol nor a requirement for any cofactors.    

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP in section 2163.02 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The claims are drawn to a method for converting D-glucose by contacting a reaction mixture containing D-Glucose with enzymes which equally oxidizes said D-glucose to D-gluconic acid and also reduces it to D-sorbitol and further reacting said produced D-sorbitol with an enzyme to oxidize it to D-fructose, wherein the reaction mixture comprises D-fructose.  However, the specification describes only a single pH by which this method can proceed is a one that appears to be pH 8.0 as used in the instant Examples for the production of fructose from sorbitol.  Linstad et al. (cited above) detail that sorbitol dehydrogenase is an enzyme that can act upon sorbitol to oxidize it to 
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ertl et al. (US 2018/0216142 – cited herein).


Regarding claims 1, 3 and 5, [0074] a conversion 2nd stage (which is permitted as the claims are comprising), glucose is enzymatically oxidized to gluconic acid by one-half and also enzymatically reduced to sorbitol by one-half (e.g. in equimolar amounts).  Then the D-sorbitol can be enzymatically oxidized to D-fructose by D-sorbitol dehydrogenase (See paragraph 0076).  Addition of a redox cofactors such as NAD(P) by additional redox enzymes is suggested (paragraph 0076).  With regard to D-fructose being present, this will necessarily be the case because as indicated in instant claim 8, the process steps of (a) and (b) occur simultaneously which results in the generation of D-fructose being present in the reaction mixture.  

	Regarding claims 4-7, NADH, NADPH, NAD+ and NADP+ can be utilized for recycling redox co-factors and the redox enzymes are alcohol dehydrogenase, sugar dehydrogenase, NAD(P)H oxidases, hydrogenase, or lactate dehydrogenase and the cofactors are cosubstrates oxygen, aldehydes, ketones, sugars are consumed or hydrogen is produced and oxidized back to their original forms (See paragraphs 0085-0090). 
	Regarding claims 8 and 9, it is not necessary for separation of sugars to occur in the process but it is optional to do so (See paragraph 0076).  The process can occur simultaneously (paragraph 0101).  
	Regarding claims 10 and 15, the gluconic acid can be isolated from the rest of the reaction mixture (See paragraph 0091) and it is suggested the methods by which this can be done is selected from ion-exchange chromatography, electrodialysis, crystallization/precipitation and extraction (see paragraph 0104).  
	Regarding claim 11, very pure D-fructose is obtained (See paragraph 0077).
	Regarding claims 12 and 16, the manner by which the glucose and fructose is “obtained by” is a product by process result, as such, not having an active method step to produce said sucrose merely means that the glucose and fructose need be present and the manner which it is “obtained by”/produced is not consequential unless a unique product is formed (e.g. it is possible to have a product by process limitation within a process claim, wherein such a limitation has the exact same interpretation as a product Biogen MA, Inc. vs EMD Serono, Inc., (Fed. Circ. 2020).   

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        16 March 2021